PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/268,517
Filing Date: 16 Sep 2016
Appellant(s): Curran, Kevin



__________________
Garry J. Tuma (Reg. No. 40,210)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/21/21.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 08/25/21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Appellant has argued with the rejection of 1) Claims 1-5, 7-16 and 18-22 under 35 U.S.C. 103 as being unpatentable over Rangadass (U.S. PGPub 2013/0304499), Seward (U.S. PGPub 2010/0094648), and Anderson et al. (U.S. PGPub 2016/0378752); and 2) Claim 23 under 35 U.S.C. 103 are rejected over Rangadass (U.S. PGPub 2013/0304499), Seward (U.S. PGPub 2010/0094648), Rack-Gomer et al. (U.S. PGPub 2015/0289823) and Anderson et al. (U.S. PGPub 2016/0378752) by setting forth arguments as addressed below.

I.	The Appellant’s position regarding claims 1 and 12 “a combination of Rangadass, Seward, and Anderson would not result in Appellant’s invention as recited in independent claim 1 and/or 12” (Page 9 of the Appeal Brief).
The Examiner respectfully disagrees. In response to the Appellant’s argument that “Seward also does not disclose or suggest identifying inconsistencies between user-entered data and secondary data each related to a first event” (Page 10 of the Appeal Brief), the Examiner points that Seward teaches in [0043] data entered by a user and [0049] identifying inconsistent data and methods such as correcting, confirming, If certain features are contradictory or otherwise do not make sense, such as for example the same person having inconsistent laboratory tests, or when a confidence level is too low, a statement that certain data must be confirmed ... ". 
In response to the Appellant’s argument that “Seward does not disclose or suggest ‘storing user-entered data about a user regarding a first event into a primary DMS database’ and ‘storing secondary data regarding the first event received from a source other than the user into a secondary tracking database” (Page 10 of the Appeal Brief), the Examiner points that Rangadass is relied on for these claimed limitations. 
In response to the Appellant’s argument that “Anderson does not disclose or suggest (1) identifying inconsistencies between user-entered data stored in one database (a primary DMS database) and secondary data stored in another database (a secondary tracking database), (2) marking the user-entered data in the primary DMS database with a confidence level based on results of the identifying, and (3) displaying a request to the user (who entered the user-entered data) to correct or confirm the user-entered data marked with a low confidence level… Anderson does not disclose or suggest (4) updating the confidence level of the user-entered data in the primary DMS database to a higher confidence level based on a corrected or confirmed response to the request, and/or (5) updating a diabetes management plan if needed based on the updated user-entered data” (Pages 11-12 of the Appeal Brief), the Examiner points that Anderson teaches marking the data in the primary DMS database via the processor with a confidence level based on results of the identifying in [0053], [0058], and [0071] by In re Keller, 208 USPQ 871 (CCPA 1981 ). Therefore, the combination of Rangadass, Seward, and Anderson discloses the claimed limitations.

II.	The Appellant’s position regarding claim 23 that “a combination of Rangadass, Seward, Anderson, and RackGomer would not result in Appellant's invention as recited in independent claim 23” (Page 12 of the Appeal Brief).
The Examiner respectfully disagrees. In response to the Appellant’s argument that “Rack-Gomer does not, however, disclose or suggest (1) identifying inconsistencies between user-entered data and secondary data each related to a first event, (2) marking the user-entered data in the primary DMS database with a confidence level based on results of the identifying, (3) displaying a request to the user to correct or confirm the user-entered data marked with a low confidence level, (4) updating the confidence level of the user-entered data in the primary DMS database to a higher confidence level based on a corrected or confirmed response to the request, and/or (5) updating a diabetes management plan if needed based on the updated user-entered data” (Page 13 of the Appeal Brief), the Examiner points the combination of Rangadass, Seward, In re Keller, 208 USPQ 871 (CCPA 1981 ). Therefore, the combination of Rangadass, Seward, Rack-Gomer and Anderson discloses the claimed limitations.

III.	The Appellant’s position regarding claims 5 and 16 that “a combination of Rangadass, Seward, and Anderson would not result in Appellant's invention as recited in either dependent claim 5 or 16” (Page 14 of the Appeal Brief).
The Examiner respectfully disagrees. The Examiner points that Rangadass discloses in [0068] and [0072] encounter module functions and various encounter types, such as physician visits, laboratory visits, data with timestamps, etc. while [0123] discloses a method of comparing measurements, such as time, effort, etc.  Therefore, the combination of Rangadass, Seward, and Anderson discloses the claimed limitations.

IV.	The Appellant’s position regarding claims 7 and 18 that “a combination of Rangadass, Seward, and Anderson would not result in Appellant's invention as recited in either dependent claim 7 or 18” (Page 14 of the Appeal Brief).
The Examiner respectfully disagrees. The Examiner points that Rangadass discloses in [0046] and [0068] methods of tracking orderings and applying various types of rules and functions, such as parsing, sorting, validating, etc. while [0123] discloses a 

V.	The Appellant’s position regarding claims 8 and 19 that “a combination of Rangadass, Seward, and Anderson would not result in Appellant's invention as recited in either dependent claim 8 or 19” (Page 15 of the Appeal Brief).
The Examiner respectfully disagrees. The Examiner points that Rangadass discloses in Fig. 7 and [0068] methods applying various types of rules and functions, such as parsing, sorting, validating, etc. Therefore, the combination of Rangadass, Seward, and Anderson discloses the claimed limitations.

VI.	The Appellant’s position regarding claims 9 and 20 that “a combination of Rangadass, Seward, and Anderson would not result in Appellant's invention as recited in either dependent claim 9 or 20” (Page 16 of the Appeal Brief).
The Examiner respectfully disagrees. The Examiner points that Seward teaches in [0043], [0045] and [0049] data entered by person and a statement to be confirmed by person. Therefore, the combination of Rangadass, Seward, and Anderson discloses the claimed limitations.

VII.	The Appellant’s position regarding claims 10 and 21 that “a combination of Rangadass, Seward, and Anderson would not result in Appellant's invention as recited in either dependent claim 10 or 21” (Page 17 of the Appeal Brief).


VIII.	The Appellant’s position regarding claims 2-4, 11, 13-15 and 22 that “dependent claims 2-4, 11, 13-15, and 22, each of which depends directly or indirectly from independent claim 1 or 12, are not rendered obvious for at least the same reasons as
independent claims 1 and 12” (Page 17 of the Appeal Brief).
The Examiner respectfully disagrees. The Examiner points to the Response to Argument I above.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/LIN LIN M HTAY/Examiner, Art Unit 2153                                                                                                                                                                                                        
Conferees:
/CRESCELLE N DELA TORRE/Primary Examiner                                                                                                                                                                                                      
                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.